DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2021 has been entered.

Response to Arguments
Applicant's arguments filed 08/31/2021 have been fully considered but they are moot in view of the new grounds of rejection as detailed below in light of Applicant’s claim amendments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Patent Application Publication Number 2015/0035089 A1 to Liu et al., “Liu”.
Regarding claim 1, Liu discloses A method of manufacturing a semiconductive structure, comprising:
receiving (e.g. Fig. 1) a first substrate (102, ¶ [0040]);
disposing (e.g. Fig. 1) an interconnection layer (110 including metallization structures e.g. 121,122,123,124,125, ¶ [0040],[0041]) on the first substrate (102);
forming (Fig. 3 to Fig. 4) a plurality of conductors (302, ¶ [0044],[0045]) over the interconnection layer;
disposing (Fig. 5) a film (502, ¶ [0046]) over the plurality of conductors (302) and the interconnection layer (underlying dielectric and metallization as pictured);
partially removing (Fig. 6) the film (502 in region above 108) to entirely expose at least one of top surfaces of the plurality of conductors (top surface of 302 on far left while keeping 302 structures to the right covered), and to entirely cover one of top surfaces of the plurality of conductors (302 in middle and right remain covered by 502 in Fig. 6); and
partially removing (e.g. Fig. 10 or Fig. 24) the film (502 in region of 125) to expose a portion of the interconnection layer (125) and leave a portion of the interconnection layer covered by the film (remaining portions of interconnection are covered in Fig. 10 or Fig. 24).

Examiner’s Note: Applicant uses the term “interconnection layer” (130) to include both the interlayer dielectric layer(s) (132) and the metallization layers (131) and vias (133), and the Examiner is interpreting the language in a manner similar to Applicant.  Additionally, the term “a film” is interpreted under the doctrine of broadest reasonable interpretation (BRI, MPEP 2111) as generally any generic layer or film.

Regarding claim 2, Liu anticipates the method of claim 1, and Liu further discloses (e.g. Fig. 22) disposing a second substrate (2102, ¶ [0063]).
Examiner’s Note: it has been held in Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) wherein although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order.  In the present case, although claim 2 recites disposing a second substrate, when combining claim 2 with claim 1 there is no imposed specific order of steps and therefore the disposing of the second substrate prior to partially removing the film to expose a portion of the interconnect layer is supported under a broadest reasonable interpretation of the claims, see MPEP 2111 and 2111.01ii.

Regarding claim 3, Liu anticipates the method of claim 2, and Liu further discloses (Fig. 22) eutectic bonding (through 902, ¶ [0064]) the first substrate to the second substrate.

Regarding claim 4, Liu anticipates the method of claim 3, and Liu further discloses forming a plurality of cavities (see e.g. Examiner-annotated figure below) between the first substrate and the second substrate.

    PNG
    media_image1.png
    494
    982
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2015/0035089 A1 to Liu et al., “Liu”, in view of U.S. Patent Number 8,350,346 B1 to Huang et al., “Huang”.
Liu anticipates the method of claim 4, Liu fails to clearly teach where the exposed portion of the interconnection provides a sidewall for one of the plurality of cavities including wherein the left portion of the interconnection layer provides a sidewall for one of the plurality of cavities.
Huang teaches (e.g. Figure 6b) etching a cavity (605) through an interconnection layer (either 602 and/or 603 since 602 is a CMOS wafer and 603 is an inter-metal dielectric system, column 3 lines 31-35,41-47) and wherein a portion including a left portion of the interconnection layer (602/603) provides a sidewall for one of the cavities (see Examiner-annotated figure below):

    PNG
    media_image2.png
    374
    734
    media_image2.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Liu with the step of partially removing the film (505) in Liu to expose a portion of the interconnection as taught by Huang in order to desirably form the cavity with a deeper depth in order to adjust the pressure within the cavity (Huang Abstract, column 1 lines 24-42, column 2 lines 50-65, column 3 lines 44-47, column 3 line 59 to column 4 line 12, column 4 lines 19-23,37-44,57-60). 

Allowable Subject Matter
Claims 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance: although prior art e.g. Lee and Liu generally teach the language of previous claim 7 as detailed previously, prior art fails to reasonably teach or suggest additionally forming a conductor over the interconnection layer and wherein the outgassing layer is over both the interconnection layer and the conductor and the method further includes removing a portion of the outgassing layer to expose a top surface of the conductor and to form a top surface of the outgassing layer substantially lower than the top surface of the conductor together with the other limitations of amended claim 7 as claimed.  Claims 8-16 are allowable in virtue of depending upon and including all of the limitations of allowable claim 7.
Additionally, although prior art e.g. U.S. Patent Number 8,350,346 B1 to Huang et al. in view of U.S. Patent Application Publication Number 2015/0158720 A1 to Lim and U.S. Patent Application Publication Number 2015/0284240 A1 to Chu et al. yielded the language of previously presented claim 17, prior art fails to reasonably teach or suggest additionally forming a conductor over the interconnection layer with the outgassing layer formed over the interconnection layer and the conductor and wherein a thickness of the outgassing layer is substantially less than a thickness of the conductor together with the other limitations of claim 17 as claimed.  Claims 18-20 are allowable in virtue of depending upon and including all of the limitations of allowable claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406.  The examiner can normally be reached on M-F 10-6 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric A. Ward/Primary Examiner, Art Unit 2891